DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claims 1-19 are objected to because of the following informality: all the claims contain reference characters which should all be removed.
Claims 1, 5, 6, and 19 are objected to because of the following informality: “the two parts” should read “the at least two parts” in all instances the limitation appears in the claims.
Claim 1 is objected to because of the following informalities:
“box (2); the” in line 1 should read “box, the”.
“comprises:” in line 2 should read “comprising:”.
“in respect” in line 6 should read “with respect”.
“configuration, in” in line 7 should read “configuration in”.
Claim 3 is objected to because of the following informality: “the inner” in line 3 should read “an inner”.
Claim 4 is objected to because of the following informality: “claim 1 and” in line 1 should read “claim 1, further”.
Claim 5 is objected to because of the following informalities:
“wherein the mutual” in line 2 should read “wherein mutual”.
“the variation of the cross” in line 3 should read “variation of a cross”.
Claim 6 is objected to because of the following informalities:
“wherein the mutual” in line 2 should read “wherein mutual”.
“the variation of the cross” in line 3 should read “variation of a cross”.
Claim 7 is objected to because of the following informalities:
“unit (20) claim” in line 1 should read “unit according to claim”.
“in respect” in line 3 should read “relative”.
all instances the limitation appears in the claims.
Claim 8 is objected to because of the following informality: “element (47), which” in line 3 should read “element which”.
Claim 11 is objected to because of the following informality: “elements (47), which” in line 2 should read “elements which”.
Claim 12 is objected to because of the following informalities:
“head (36) and a transfer position in which” in line 4 should read “head, and a transfer position, in which”.
“the axial” in line 5 should read “an axial”.
Claim 15 is objected to because of the following informalities:
“1 and” in line 2 should read “1, further”.
“and fold” in line 10 should read “and which fold”.
“the cardboard” in line 11 should read “the empty cardboard”.
Claim 16 is objected to because of the following informality: “parallel and” in line 3 should read “parallel to and”.
Claim 17 is objected to because of the following informalities:
“An packaging machine (18) to manufacture” in line 1 should read “A packaging machine for manufacturing”.
“articles; the” in line 2 should read “articles, the”.
“comprises:” in line 3 should read “comprising:”.
“manufactured cardboard” in line 6 should read “manufactured empty cardboard”.
“complete the manufacturing” in line 8 should read “complete manufacturing”.
Claim 19 is objected to because of the following informalities:
“box (2); the” in line 1 should read “box, the”.
“comprises” in line 2 should read “comprising”.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 8-18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 8 recites the limitation "a folding head" in line 2. There is ambiguous antecedent basis for this limitation in the claim. It is unclear whether the limitation is referring to the folding head mentioned in claim 1 or a totally new folding head. For examination purposes, the examiner is interpreting claim 8 as if “1 and comprising a folding head (36), which” in line 2 of the claim instead reads “1, wherein the folding head”.
The phrase "relatively" in claim 8 line 6 is a term which renders the claim indefinite. The term "relatively" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. The distance between the at least one locking element and the corresponding side wall in the release position has been rendered indefinite by the use of the term. For examination purposes, the examiner is interpreting claim 8 as if the term has been omitted.
Claim 8 recites the limitation "a corresponding side wall" in line 6. There is ambiguous antecedent basis for this limitation in the claim. It is unclear whether the limitation is referring to the corresponding side wall mentioned in lines 4-5 of the claim or a totally new side wall. For examination purposes, the examiner is interpreting the limitation as if it instead reads “the corresponding side wall”.
Claim 11 recites the limitation "two locking elements" in line 2. There is ambiguous antecedent basis for this limitation in the claim. It is unclear whether the limitation is referring to the at least one locking element mentioned in claim 8 or a totally new locking elements. For examination purposes, the 
Claim 12 recites the limitation "a folding head" in line 2. There is ambiguous antecedent basis for this limitation in the claim. It is unclear whether the limitation is referring to the folding head mentioned in claim 1 or a totally new folding head. For examination purposes, the examiner is interpreting claim 12 as if “1 and comprising a folding head (36), which” in line 2 of the claim instead reads “1, wherein the folding head”.
Claim 15 recites the limitation "at least one folding head" in line 5. There is ambiguous antecedent basis for this limitation in the claim. It is unclear whether the limitation is referring to the folding head mentioned claim 1 or a totally new folding head. For examination purposes, the examiner is interpreting the limitation as if it instead reads “the folding head”.
Claim 17 recites the limitation "the empty cardboard box" in line 4. There is insufficient antecedent basis for this limitation in the claim. For examination purposes, the examiner is interpreting the limitation as if it instead reads “an empty cardboard box”.
Claim 17 recites the limitation "the open ends" in line 7. There is insufficient antecedent basis for this limitation in the claim. For examination purposes, the examiner is interpreting the limitation as if it instead reads “open ends”.
Claims 9-11 are rejected as being indefinite because they depend from claim 8.
Claims 13 and 14 are rejected as being indefinite because they depend from claim 12.
Claim 16 is rejected as being indefinite because they depend from claim 15.
Claim 18 is rejected as being indefinite because it depends from claim 17.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.



Claims 1-6, 8-11, 17, and 19 are rejected under 35 U.S.C. 102(a)(1) and 35 U.S.C. 102(a)(2) as being anticipated by Chalmers et al. (US 2,209,110), hereinafter Chalmers.
Regarding claim 1, Chalmers discloses a folding unit (shown in Figure 2) for forming an empty cardboard box (the “finished wrapper” described in left column of Page 5 lines 10-16), the folding unit (shown in Figure 2) comprising:
a mandrel (30 in Figures 1-2A) around which a blank (“wrapper”) is folded to form the empty cardboard box (the “finished wrapper” described in left column of Page 5 lines 10-16) (left column of Page 2 line 32 – left column of Page 5 line 40);
and a folding head (31 in Figures 1-2A) which supports the mandrel (30) (right column of Page 1 lines 48-54);
wherein the mandrel (30) comprises at least two parts (30a and 30b in Figures 1-3A) which are mobile with respect to one another between an expanded configuration (the configuration in which spring 169 in Figure 1 is not compressed) in which the at least two parts (30a and 30b) are further from one another so as to confer a maximum size to the mandrel (30), and a contracted configuration (the configuration in which spring 169 is compressed by the inward movement of 30b and the size of the mandrel is reduced) in which the at least two parts (30a and 30b) are closer to one another so as to confer a minimum size to the mandrel (30) (left column of Page 5 lines 40-50).
Regarding claim 2, Chalmers discloses that:
the mandrel (30) is in the expanded configuration (the configuration in which spring 169 in Figure 1 is not compressed) when the blank (“wrapper”) is folded around the mandrel (30) so as to form the empty cardboard box (the “finished wrapper” described in left column of Page 5 lines 10-16) (left column of Page 2 line 37 – left column of Page 5 line 45); and
the mandrel (30) assumes the contracted configuration (the configuration in which spring 169 is compressed by the inward movement of 30b and the size of the mandrel is reduced) when the empty cardboard box (the “finished wrapper” described in left column of Page 5 lines 10-16) is axially unravelled from the mandrel (30) (left column of Page 5 lines 40 – right column of Page 5 line 19).
Regarding claim 3, Chalmers discloses that:
the expanded configuration (the configuration in which spring 169 in Figure 1 is not compressed) confers a maximum cross section to the mandrel (30), which is equal, without clearance, to an inner cross section of the cardboard box (left column of Page 5 lines 40-50); and
the contracted configuration (the configuration in which spring 169 is compressed by the inward movement of 30b and the size of the mandrel is reduced) confers a minimum cross section to the mandrel (30), which is smaller than the inner cross section of the cardboard box (left column of Page 5 lines 45-50).
Regarding claim 4, Chalmers discloses an actuation system (168 and 167 collectively in Figure 1A) which alternatively imparts the expanded configuration (the configuration in which spring 169 in Figure 1 is not compressed) and the contracted configuration (the configuration in which spring 169 is compressed by the inward movement of 30b and the size of the mandrel is reduced) to the mandrel (30) (left column of Page 5 lines 40-50).
Regarding claim 5, Chalmers discloses that mutual movement of the at least two parts (30a and 30b) of the mandrel (30) determines variation of a cross section of the mandrel (30) only in one direction (the counter-clockwise rotational direction in Figure 1A) (because the cross section of 30 varies in the counter-clockwise rotational direction in Figure 1A when 30b pivots as described in the left column of Page 5 lines 40-45 and the right column of Page 1 lines 50-54).
Regarding claim 6, Chalmers discloses that mutual movement of the at least two parts (30a and 30b) of the mandrel (30) determines variation of a cross section of the mandrel (30) in two perpendicular directions (the vertical direction and the horizontal direction in Figure 1A) (because the cross section of 30 varies in both the vertical direction and the horizontal direction in Figure 1A when 30b pivots as described in the left column of Page 5 lines 40-45 and the right column of Page 1 lines 50-54).
Regarding claim 8, Chalmers discloses that the folding head (31) supports the mandrel (30) and at least one locking element (53 in Figures 2-2B; or 149 and 150 in Figures 2-2B) which is arranged on a side of the mandrel (30) (apparent from Figure 2) and is movable between a locking position, in which the at least one locking element (53; or 149 and 150) is pressed against a corresponding side wall of the mandrel (30), and a release position, in which the at least one locking element (53; or 149 and 150) is far 
Regarding claim 9, Chalmers discloses that the at least one locking element (53) is arranged at glued areas of the blank (“wrapper”) so as to apply, in the locking position, a pressure at the glued areas (left column of Page 4 lines 55-62, left column of Page 5 lines 34-40).
Regarding claim 10, Chalmers discloses that:
the folding head (31) comprises a support body (body of 31), on which the mandrel (30) is mounted (right column of Page 1 lines 48-54); and
the at least one locking element (53) is hinged to the support body (body of 31) so as to rotate between the locking position and the release position (left column of Page 2 lines 64-70).
Regarding claim 11, Chalmers discloses that the at least one locking element (149 and 150) comprises two locking elements (149 and 150) which are arranged on opposite sides of the mandrel (30) (apparent from Figures 2 and 2A, right column of Page 4 lines 28-63).
Regarding claim 17, Chalmers discloses a packaging machine (shown in Figure 1) for manufacturing a package (shown in Figure 30) comprising a cardboard box (“wrapper” described in the right column of Page 7 lines 42-47) and a group of articles (“cigarettes”), the packaging machine comprising:
a folding unit (shown in Figure 2), in which an empty cardboard box (the “finished wrapper” described in left column of Page 5 lines 10-16) is manufactured (left column of Page 2 line 32 – left column of Page 5 line 40);
an insertion unit (the portion of the packaging machine comprising 262, 237, and 193 in Figure 5), in which the group of articles (“cigarettes”) is longitudinally inserted (using 262 in Figure 5) into the previously manufactured empty cardboard box (the “finished wrapper” described in left column of Page 5 lines 10-16) (left column of Page 8 lines 1-60); and
a closing unit (the portion of the packaging machine comprising 293, 294, 308, and 318 in Figures 27-29), in which open ends of the cardboard box are closed so as to complete manufacturing of the package (shown in Figure 30) (right column of Page 8 line 11 – left column of Page 9 line 30);

Regarding claim 19, Chalmers discloses a folding method for forming an empty cardboard box (the “finished wrapper” described in left column of Page 5 lines 10-16), the folding method comprising the steps of:
folding a blank (“wrapper”) around a mandrel (30 in Figures 1-2A) supported by a folding head (31 in Figures 1-2A) so as to form the empty cardboard box (the “finished wrapper” described in left column of Page 5 lines 10-16) (left column of Page 2 line 32 – left column of Page 5 line 40, right column of Page 1 lines 48-54); and
moving at least two parts (30a and 30b in Figures 1-3A) of the mandrel (30) relative to one another between an expanded configuration (the configuration in which spring 169 in Figure 1 is not compressed), in which the at least two parts (30a and 30b) are further from one another so as to confer a maximum size to the mandrel (30), and a contracted configuration (the configuration in which spring 169 is compressed by the inward movement of 30b and the size of the mandrel is reduced), in which the at least two parts (30a and 30b) are closer to one another so as to confer a minimum size to the mandrel (30) (left column of Page 5 lines 40-50).

Claims 1 and 7 are rejected under 35 U.S.C. 102(a)(1) and 35 U.S.C. 102(a)(2) as being anticipated by Charriere et al. (WO 9616789 A1), hereinafter Charriere.
Regarding claim 1, Charriere discloses a folding unit (shown in Figure 1) comprising:
a mandrel (4 in Figure 4) around which a blank (“sleeve”) is folded (Page 5 lines 191-195 of Machine Translation of WO 9616789 A1);
and a folding head (3 and/or 5 in Figure 1) which supports the mandrel (4) (Page 4 lines 155-157 of Machine Translation of WO 9616789 A1);
wherein the mandrel (4) comprises at least two parts (9 and 10 in Figures 4 and 5) which are mobile with respect to one another between an expanded configuration (the configuration in which pneumatic sleeve 19 is not filled with compressed air and does not pull 10 towards 9) in which the at least two parts (9 and 10) are further from one another so as to confer a maximum size to the mandrel (4), and 
It has been held that a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus satisfying the claimed structural limitations. Thus, the recitations “for forming an empty cardboard box” and “to form the empty cardboard box” of claim 1 do not differentiate the claimed folding unit from the folding unit of Charriere. Ex parte Masham, 2 USPQ2d 1647 (1987).
Regarding claim 7, Charriere discloses that a movable part (10 in Figure 5) of the mandrel (4) is mounted in a cantilever fashion on a fixed part (9 in Figure 5; or 9 and 6 collectively in Figure 5) of the mandrel (4) so as to linearly slide relative to the fixed part (clear from Figure 5, Page 5 line 198 – Page 6 line 224 of Machine Translation of WO 9616789 A1).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1 and 12-14 are rejected under 35 U.S.C. 103 as being unpatentable over Nagata (US 4,616,475) in view of Charriere et al. (WO 9616789 A1), hereinafter Charriere.
Regarding claim 1, Nagata discloses a folding unit (shown in Figure 4) comprising:
a mandrel (3’ in Figure 4) around which a blank (“aluminum foil sheet” and/or “packing sheet”) is folded (Col. 2 lines 53-59);
and a folding head (5’ in Figure 4; or 5’ and 39’ collectively in Figure 4) which supports the mandrel (3’) (Col. 4 lines 40-44).
Ex parte Masham, 2 USPQ2d 1647 (1987).
However, Nagata does not disclose: the mandrel comprises at least two parts which are mobile with respect to one another between an expanded configuration in which the at least two parts are further from one another so as to confer a maximum size to the mandrel, and a contracted configuration in which the at least two parts are closer to one another so as to confer a minimum size to the mandrel.
Charriere teaches that it was known to provide a mandrel (4 in Figure 4) comprising at least two parts (9 and 10 in Figures 4 and 5) which are mobile with respect to one another between an expanded configuration (the configuration in which pneumatic sleeve 19 is not filled with compressed air and does not pull 10 towards 9) in which the at least two parts (9 and 10) are further from one another so as to confer a maximum size to the mandrel (4), and a contracted configuration (the configuration in which pneumatic sleeve 19 is filled with compressed air and pulls 10 towards 9 against the bias of springs 23) in which the at least two parts (9 and 10) are closer to one another so as to confer a minimum size to the mandrel (4) (Page 5 line 198 – Page 6 line 224 of Machine Translation of WO 9616789 A1), in order to allow a blank to be pulled off the mandrel (4) more easily (Page 6 lines 223-224 of Machine Translation of WO 9616789 A1) and allow the mandrel to accommodate different sizes of blanks having the same cross-sectional shape (Page 5 lines 191-195 of Machine Translation of WO 9616789 A1).
It would have been obvious to one having ordinary skill in the art at the time the invention was filed to have modified the mandrel (3’) of Nagata so that it comprises at least two parts which are mobile with respect to one another between an expanded configuration in which the at least two parts are further from one another so as to confer a maximum size to the mandrel, and a contracted configuration in which the at least two parts are closer to one another so as to confer a minimum size to the mandrel, because doing so would allow the blank to be pulled off the mandrel more easily and allow the mandrel to accommodate different sizes of blanks having the same cross-sectional shape.
Regarding claim 12, Nagata in view of Charriere teaches that the folding head (5’ of Nagata; or 5’ and 39’ collectively of Nagata) supports the mandrel (3’ of Nagata as modified in view of Charriere) so as to slide between a work position (the position of 3’ of Nagata adjacent to bottom folding unit 34 of Nagata, shown in Figures 4 and 3 of Nagata), in which the mandrel (3’ of Nagata as modified in view of Charriere) completely protrudes in a cantilever fashion from the folding head (5’ of Nagata; or 5’ and 39’ collectively of Nagata) (as shown in Figure 4 of Nagata), and a transfer position (the position of 3’ of Nagata adjacent to cigarette guide opening 50 of Nagata in Figures 2 and 4 of Nagata), in which the mandrel (3’ of Nagata as modified in view of Charriere) moves backwards from the work position with a stroke that is greater than an axial extension of the empty cardboard box (the box formed after closing the bottom of the “aluminum foil sheet” and/or “packing sheet” of Nagata) (Col. 4 lines 11-23 and Col. 4 line 59 – Col. 5 line 4 of Nagata).
Regarding claim 13, Nagata in view of Charriere teaches that the mandrel (3’ of Nagata as modified in view of Charriere) axially translates from the work position (the position of 3’ of Nagata adjacent to bottom folding unit 34 of Nagata, shown in Figures 4 and 3 of Nagata) to the transfer position (the position of 3’ of Nagata adjacent to cigarette guide opening 50 of Nagata in Figures 2 and 4 of Nagata) so as to free the empty cardboard box (the box formed after closing the bottom of the “aluminum foil sheet” and/or “packing sheet” of Nagata) that has just been formed (Col. 4 line 59 – Col. 5 line 4 of Nagata).
Regarding claim 14, Nagata in view of Charriere teaches that the mandrel (3’ of Nagata as modified in view of Charriere) is moved from the expanded configuration to the contracted configuration when and only when the mandrel axially translates from the work position (the position of 3’ of Nagata adjacent to bottom folding unit 34 of Nagata, shown in Figures 4 and 3 of Nagata) to the transfer position (the position of 3’ of Nagata adjacent to cigarette guide opening 50 of Nagata in Figures 2 and 4 of Nagata) so as to free the empty cardboard box (the box formed after closing the bottom of the “aluminum foil sheet” and/or “packing sheet” of Nagata) that has just been formed (because Charriere teaches in Page 6 lines 223-224 of Machine Translation of WO 9616789 A1 that that the mandrel moves to the configuration when it is time to pull off the “sleeve” from the mandrel and Charriere discloses in Col. 4 line .

Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Chalmers in view of Ueda et al. (US 5,120,292), hereinafter Ueda.
Regarding claim 15, Chalmers discloses:
a storage unit (41 in Figures 1-2B) which ultimately supplies blanks (“wrappers”) to the mandrel (30) (left column of Page 2 lines 41-60);
a folding drum (33 in Figures 1 and 3) that rotates with a continuous motion around a first rotation axis (longitudinal axis of 32 in Figure 3) and supports the folding head (31) provided with the mandrel (30) (left column of Page 2 lines 1-16) so as to move the folding head (31) between a feeding station (station I in Figure 2) in which the blank (“wrapper”) is coupled to the mandrel (30) (left column of Page 2 lines 39-64) and a transfer station (station V in Figure 2) in which the empty cardboard box (the “finished wrapper” described in left column of Page 5 lines 10-16) is released from the mandrel (30) (left column of Page 5 line 45 – right column of Page 5 line 19); and
folding means (57, 78, 86, 122, 123, 141, 142, 149, and/or 150 in Figure 2), which are arranged between the feeding station (station I) and the transfer station (station V) and which fold the blank (“wrapper”) into a tubular shape around the mandrel (30) so as to form the empty cardboard box (the “finished wrapper” described in left column of Page 5 lines 10-16) (right column of Page 2 line 3 – left column of Page 5 line 9).
However, Chalmers does not disclose: the storage unit contains a pile of blanks.
Ueda teaches that it was known to provide storage unit (43 or 34 in Figures 1 and 2) containing a pile of blanks (B1 in Figures 1 and 2), wherein the storage unit (43 or 34) ultimately supplies the blanks (B1) to a mandrel (32 in Figures 1 and 2) (Col. 3 lines 31-46).
Because both the storage unit (41) of Chalmers and the storage unit (43 or 34) of Ueda supply blanks to a mandrel, it would have been obvious to one of ordinary skill in the art to substitute the storage unit (41) of Chalmers for a storage unit containing a pile of blanks as taught by Ueda, in order to achieve the predictable result of supplying blanks (“wrappers”) to the mandrel (30 of Chalmers) using the storage KSR Int’l Co. V. Teleflex Inc. 550 U.S. 398, 82 USPQ 2d 1385 (Supreme Court 2007) (KSR).

Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Chalmers in view of Ueda in further view of Tale et al. (WO 2015170295 A1), hereinafter Tale.
Regarding claim 16, Chalmers in view of Ueda teaches all the limitations of the claim as stated above except: the folding head is hinged to the folding drum so as to rotate, relative to the folding drum, around a second rotation axis which is parallel to and spaced from the first rotation axis.
Tale teaches that it was known to provide a folding head (17 in Figure 9) that is hinged to a folding drum (15 in Figure 9) so as to rotate, relative to the folding drum (15), around a second rotation axis (24 in Figure 9) which is parallel to and spaced from a first rotation axis (16 in Figure 9) of the folding drum (15), in order to properly orient the folding head (17) in the instants in which the folding head (17) receives or transfers a blank (1 in Figure 9) (Paragraph 0033).
It would have been obvious to one having ordinary skill in the art at the time the invention was filed to have modified the folding head of Chalmers so that it is hinged to the folding drum so as to rotate, relative to the folding drum, around a second rotation axis which is parallel to and spaced from the first rotation axis (longitudinal axis of 32 of Chalmers), because doing so would properly orient the folding head in the instants in which the folding head receives or transfers the blank (“wrapper” of Chalmers).

Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Chalmers in view of Arredondo (WO 2017055783 A1).
Regarding claim 18, Chalmers discloses that:
the group of articles (“cigarettes”) comprises at least two homogenous articles (two identical “cigarettes”) (apparent from Figures 27 and 28); and
a formation unit (the portion of the packaging machine comprising 211-218, 228, and 229 in Figure 3B) is provided, which forms the group of homogenous articles (“cigarettes”) and supplies the group of articles (“cigarettes”) to the insertion unit (the portion of the packaging machine comprising 262, 237, and 193 in Figure 5) (right column of Page 6 line 41 – left column of Page 7 line 33).
heterogeneous articles; and the formation unit forms the group of heterogeneous articles.
Arredondo teaches that it was known to provide: a group of articles (the “three lines of smoking articles” mentioned in Page 7 lines 1-8) comprises at least two heterogeneous articles (a smoking article of type S1 and a smoking article of type S2 shown in Figure 2) (Page 8 line 24 – Page 9 line 30); and a formation unit (2-6 collectively in Figure 1) which forms the group of heterogeneous articles (the “three lines of smoking articles” mentioned in Page 7 lines 1-8) and supplies the group of articles to an insertion unit (7 in Figure 1) (Page 6 line 5 – Page 9 line 30); in order to provide a random mixture of different types of articles in each formed package (the “finished pack of smoking articles” mentioned in Page 7 lines 27-31) and thereby provide a consumer with a surprising variety of articles in each formed package (Page 8 line 24 – Page 9 line 30, Page 13 line 10 – Page 14 line 10).
It would have been obvious to one having ordinary skill in the art at the time the invention was filed to have modified Chalmers to incorporate the teachings of Arredondo so that: the group of articles (“cigarettes” of Chalmers) comprises at least two heterogeneous articles; and the formation unit (the portion of the packaging machine of Chalmers comprising 211-218, 228, and 229) forms the group of heterogeneous articles, because doing so would provide a random mixture of different types of articles in each formed package (shown in Figure 30 of Chalmers) and thereby provide a consumer with a surprising variety of articles in each formed package.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
The patent documents listed on the PTO-892 form teach limitations of the claims.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TANZIM IMAM whose telephone number is (571)272-2216.  The examiner can normally be reached on Mon - Fri 7:00AM - 3:00PM.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/TANZIM IMAM/
Examiner, Art Unit 3731

/HEMANT DESAI/Supervisory Patent Examiner, Art Unit 3731